Citation Nr: 0204860	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  98-07 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
fifth finger as a result of surgical treatment by the 
Department of Veterans Affairs in December 1994.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel



INTRODUCTION

The veteran had active military service from July 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in April 1998, a statement of the case was issued in 
September 1998, and a substantive appeal was received in 
September 1998.  The case was remanded to the RO in September 
1999.  

After being returned to the Board, the Section 1151 claim was 
denied in a September 19, 2000, Board decision.  The veteran 
then appealed to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated April 3, 2001, the 
Court vacated the Board's September 19, 2000, decision as it 
pertained to the Section 1151 issue and remanded the case to 
the Board for further action.

The Board notes here that the September 19, 2000, Board 
decision also included a remand to the RO on the issue of 
entitlement to service connection for cancer of the prostate 
gland as a result of exposure to ionizing radiation.  The 
Court's April 3, 2001, Order did not affect the Board's 
remand of this separate issue.  It appears from the claims 
file that the prostate cancer issue is still in remand status 
at the RO.  That issue is therefore not addressed in the 
present decision and will, if necessary, be the subject of a 
subsequent Board decision. 


FINDINGS OF FACT

1.  The veteran's claim for entitlement to compensation under 
38 U.S.C.A. § 1151 was received after October 1, 1997.

2.  The VA surgical treatment in December 1994 did not 
involve carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault, nor was the 
proximate cause of additional disability of the left fifth 
finger an event which was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the left fifth finger as a result of VA surgical treatment in 
December 1994 have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 and Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice provisions of 
the new legislation.  The rating decision, statement of the 
case, and supplemental statement of the case have all 
provided the veteran with notice of the applicable laws and 
regulations regarding the criteria pertinent claims under 
38 U.S.C.A § 1151.

With regard to the assistance requirements of the new law, 
the Board observes that a medical opinion was obtained from a 
VA physician in April 1998.  Apparently at the veteran's 
request, a subsequent VA examination was conducted in August 
1998.  After reviewing the two reports, the Board finds the 
medical opinion and VA examination to be adequate and 
sufficient to allow the Board to made an informed 
determination.  In a May 1998 letter, the RO requested the 
veteran to provide the names and addresses of all medical 
providers who had treated him for his left hand disability.  
The veteran responded that only VA physicians have treated 
him and indicated that a VA doctor had told him that he had 
now developed a "trigger finger" condition.  No additional 
pertinent evidence has been identified by the veteran.  While 
it does not appear that the claims file includes any medical 
reports showing that he has now developed a "trigger 
finger" condition, the Board believes that any such evidence 
of his current condition is not relevant to the underlying 
questions to be answered in a Section 1151 case such as the 
present.  As hereinafter discussed, the Board concedes that 
there is medical evidence of additional disability resulting 
from the December 1994 VA surgery.  In view of the particular 
nature of a Section 1151 claim and the questions to be 
resolved in connection with such a claim, the Board finds 
that the record as it stands is adequate to allow for an 
equitable review of the Section 1151 issue.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA of 2000 and implementing 
regulations, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

The Board notes that the statutory criteria for benefits 
under the provisions of 38 U.S.C.A. § 1151 underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  In the present case, the 
veteran's request for benefits pursuant to 38 U.S.C.A. § 1151 
was received after October 1, 1997.  Thus, this claim must be 
decided under the current, post October 1, 1997, version of 
38 U.S.C.A. § 1151.

The revised provisions of 38 U.S.C.A. § 1151 provide, in 
pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.

The August 1998 VA examination report shows that the veteran 
experiences chronic numbness on the tip of his left little 
finger.  This report also shows that the examiner found that 
the numbness was due to an injury to the veteran's radial 
digital nerve, and that this injury was a complication of the 
VA surgery in December 1994.  Based on the foregoing, the 
Board finds that the veteran's neurological disability of the 
left fifth finger is a result of VA surgery in December 1994.  
However, the inquiry does not end here.

As reported earlier, a grant of benefits under the current 
version of 38 U.S.C.A. § 1151 requires a finding that the VA 
surgical treatment involved carelessness, negligence, lack of 
proper skill, error in judgment, or a similar fault, or that 
the proximate cause of the additional disability was an event 
not reasonably foreseeable.  The Board believes that such a 
finding must be based on medical evidence since the 
underlying questions involve matters of medical skill and 
training.  After reviewing the record, the Board is compelled 
to conclude that the clear preponderance of the medical 
evidence in this case is against a finding that the procedure 
in question involved carelessness, negligence, lack of proper 
skill, error in judgment, or a similar fault on the part of 
VA.  Moreover, the evidence is against a finding that the 
proximate cause of the additional disability in question was 
an event not reasonably foreseeable.  

The December 1994 VA operation report shows that the nerve in 
question was "inadvertently lacerated," thus indicating that 
the laceration was unintentional.  However, this language 
does not necessarily suggest any carelessness, negligence, 
lack of proper skill, error in judgment or similar fault.  In 
fact, in an April 1998 opinion, a VA physician reported that 
the December 1994 VA operation report did not reflect any 
lack of skill or error in judgment.  

Moreover, the description of the injury as inadvertent does 
not necessarily mean that the laceration was not reasonably 
foreseeable.  Although the April 1998 medical opinion at one 
point described the injury as unforeseen, a medical text was 
cited to indicate that the possibility of such an injury must 
be recognized in connection with the type of surgical 
procedure performed.  The Board finds this April 1998 opinion 
to be adequate for purposes of reviewing the underlying 
question in this case.  It was made after review of the 
operative report and medical literature pertinent to the type 
of surgery involved and includes a detailed rationale.  The 
opinion stresses the intricate nature of the surgery.  In 
this regard, the physician noted that correction of the 
flexion deformity of the finger involved surgical separation 
of abnormal heavy thickened tissue from the delicate normal 
structures of muscle, ligament, tendon, artery, vein and 
nerve.  The Board's reading of the April 1998 opinion is that 
the nerve damage was an unintended, but yet reasonably 
foreseeable outcome of the surgery.  In other words, it was a 
recognized risk of the type of surgery involved. 

The Board acknowledges the veteran's assertions regarding his 
belief that the VA surgeon in December 1994 was negligent.  
However, as a layman, he is not qualified or competent to 
render an opinion as to a medical diagnosis, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no medical evidence suggesting that the veteran's 
injury was due to carelessness, negligence, lack of proper 
skill, error in judgment, or a similar fault, or that the 
proximate cause of the additional disability was an event not 
reasonably foreseeable.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

